DETAILED ACTION                                                                                                                                                                                                   Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof could be found which disclose or suggest a method of attaching weft hair extensions to a wearer's natural hair, comprising the following steps in the following order: (a) first determining a desired location on a wearer's head where the weft hair extensions are to be attached; (b) second parting the wearer's natural hair on the wearer's head in a desired shape; (c) third placing a plurality of beads on to a section of an application tool; (d) fourth applying the plurality of beads to the wearer's head by passing the wearer's natural hair through the section of the application tool; (e) fifth clamping the plurality of beads to one or more roots of the wearer's natural hair using a clamping tool; (f) sixth measuring the weft hair extensions to a desired width and a desired length to fit the wearer's head; (g)seventh cutting the weft hair extensions to create two layers of the weft hair extensions, the two layers comprising a first layer weft hair extension and a second layer weft hair extension; (h) eight placing the first layer weft hair extension on an underside of the plurality of beads; (i) ninth sewing the wearer's natural hair through the plurality of beads to the first layer weft hair extension; (j) tenth placing the second layer weft hair extension on the top side of the plurality of beads; and (k) eleventh sewing the wearer's natural hair through the plurality of beads to the second layer weft hair extension, wherein the plurality of beads are located between the first layer weft hair extension and the second layer weft hair extension.
The closest prior art of record appears to be Meister (US 5121761 A), Kallabat (US 20100275940 A1) and Walker (US 20140060566 A1). However, the examiner agrees with the applicant arguments and remarks made in the amendment filed on 06-23-2022 (see page 4) regarding the new amended features of claim 1, which imposes a specific order on the performance of the method steps, which overcomes the previous rejection using Meister (US 5121761 A), Kallabat (US 20100275940 A1) and Walker (US 20140060566 A1). The claims have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a method of attaching weft hair extensions to a wearer's natural hair, comprising the following steps in the following order: (a) first determining a desired location on a wearer's head where the weft hair extensions are to be attached; (b) second parting the wearer's natural hair on the wearer's head in a desired shape; (c) third placing a plurality of beads on to a section of an application tool; (d) fourth applying the plurality of beads to the wearer's head by passing the wearer's natural hair through the section of the application tool; (e) fifth clamping the plurality of beads to one or more roots of the wearer's natural hair using a clamping tool; (f) sixth measuring the weft hair extensions to a desired width and a desired length to fit the wearer's head; (g)seventh cutting the weft hair extensions to create two layers of the weft hair extensions, the two layers comprising a first layer weft hair extension and a second layer weft hair extension; (h) eight placing the first layer weft hair extension on an underside of the plurality of beads; (i) ninth sewing the wearer's natural hair through the plurality of beads to the first layer weft hair extension; (j) tenth placing the second layer weft hair extension on the top side of the plurality of beads; and (k) eleventh sewing the wearer's natural hair through the plurality of beads to the second layer weft hair extension, wherein the plurality of beads are located between the first layer weft hair extension and the second layer weft hair extension.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772